UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-40528

 FRANCISCO R. ESPINOZA, MARTHA A. ESPINOZA, TRAY N. SPARKS, SR.,
CHRISTINA M. SPARKS, JOHN McCOY, DIANE McCOY, OLGA GONZALES, D.B.
LUNDY, NORELLE LUNDY, SUSAN McELREATH, RICHARD FRENCH, JANET
FRENCH, ALBERT L. BEYER, ANNA M. BEYER,

                                                                 Appellants,

                                     VERSUS

   HOME WARRANTY ASSOCIATION OF AMERICA, INC. d/b/a HOMEOWNERS
ASSOCIATION OF AMERICA, INC., HOMEOWNERS MARKETING SERVICE OF
TEXAS, and HOMEOWNERS GROUP, INC.,

                                                                  Appellees.


           Appeal from the United States District Court
                for the Southern District of Texas
                            (V-96-006)


                             November 3, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant homeowners sued the Appellee home warranty providers

on multiple claims brought under both the Texas Deceptive Trade

Practice   Act   and   the   Texas    Residential      Service   Company    Act

concerning,    principally,   whether     the   home    warranties   sold    to

Appellants were either worthless or grossly disparate in value to

the consideration paid.       Appellants appeal the district court’s

grant of summary judgment for the Appellees and its refusal to


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
consider additional evidence adduced by the Appellants in a motion

to reconsider.     Having fully and carefully reviewed the record and

considered   the    briefs   and   argument   of   counsel,   we   find   no

reversible error and affirm for essentially the reasons expressed

in the district court’s orders granting summary judgment for the

Appellees and denying Appellants’ motion to reconsider.

AFFIRMED.